Citation Nr: 0113767	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's discharge under other than honorable 
conditions constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The appellant had active service from September 1980 to 
November 1982; he was discharged under other than honorable 
(OTH) conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO administrative and rating decisions 
dated in July 2000.  The rating decision found that the 
appellant was not insane at the time he committed the 
offenses which led to his OTH discharge, and the 
administrative decision found that the character of the 
appellant's discharge was a bar to VA benefits.  


FINDINGS OF FACT

1.  The appellant was given an OTH discharge from service, in 
lieu of a trial by general court-martial.  

2.  He was not insane at the time of commission of any of the 
in-service offenses which led to his discharge.


CONCLUSION OF LAW

The appellant's discharge from service, under OTH conditions, 
was under dishonorable conditions for VA puposes, thus 
constituting a bar to VA benefits.  38 U.S.C.A. § 101(2), 
(18), (West 1991); 38 C.F.R. §§ 3.12, 3.354 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The appellant had active duty in the Army from September 1980 
to November 1982.

Records from a private ambulance company show that in 
November 1981, the appellant was picked up by a private 
ambulance for possible seizure activity with hyperventilation 
at the scene.  He was noted to be semi-conscious, and that he 
refused to speak at the scene.  The suspected illness was 
hyperventilation.  He was transported to an Army hospital.  
Service medical records dated that day reveal that he had 
been found on the side of the road hyperventilating and 
uncooperative but conscious.  He complained of dizziness 
followed by fast breathing, headaches and chest pains.  He 
still complained of some neck pain.  He denied trauma or 
ingestion.  On examination, he was alert and was not 
hyperventilating.  The assessment was anxiety reaction.  

On August 9, 1982, the appellant was referred for a 
psychological evaluation from the surgical clinic due to 
complaints of nightmares, difficulty sleeping and anger.  He 
reported that one year earlier he had accidentally shot a 
fellow soldier.  He had used Dalmane for sleep in the past, 
but the physician wanted to rule out a more severe disorder, 
including depression or a psychotic disorder.  The 
psychological evaluation was conducted on August 16, 1982.  
It was noted that the appellant complained of nervousness and 
problems regulating his anger.  He had previously been seen 
for treatment, but "they" had not done anything for him.  
He had been in an accident a year earlier where an M-60 had 
dropped and fired, hitting another serviceman in the 
shoulder.  That serviceman had recovered.  The appellant 
occasionally worried about the accident, although it had not 
been intentional.  

On mental status examination, he was alert and coherent.  
Thought processes were intact, and thought content centered 
around somatic complaints, pills, and physical distress.  His 
mood was frustrated and angry, as well as mildly sad.  He 
denied that he would hurt himself.  There were no perceptual 
distortions.  He was somewhat obstructionist about going to 
the mental health clinic, and it was felt there was a 
question of personality difficulties or manipulative 
problems.  He claimed that he was easily upset with 
individuals in his unit because they did not understand them, 
and he had previously hit these individuals.  The clinical 
impression was adjustment disorder with mixed emotional 
features and histrionic traits.  

Service administrative records reveal that in September 1982, 
the appellant was charged with violation of Article 92 of the 
Uniform Code of Military Justice.  This charge consisted of 
nine specifications, all involving the possession, transfer, 
or sale of lysergic acid diethylamide (LSD) during the period 
from August 1, 1982, to August 25, 1982.  

Sworn affidavits and deposition transcripts from three 
witnesses related to the investigation of these charges are 
of record.  The deposition from the commanding officer 
indicated that the appellant admitted selling drugs, and 
stated that he had done it because he needed the money for a 
motor for his car, and because his father was having 
financial difficulties.  The deponent also noted that the 
appellant had a history of a nervous problem.  In July 1980, 
he had accidentally shot a good friend of his in the shoulder 
with an M16 machine gun; as a consequence, he had experienced 
nervousness and insomnia.  He had been sent to numerous 
psychiatrists.  He had also had problems in the field because 
of his unwillingness to use a machine gun, which had 
eventually been resolved in about March or April.  He saw 
psychiatrists for a period of three or four months, who 
eventually stated that he was OK.  The deponent noted that 
the appellant had observed, when initially confronted, that 
his whole life had been a series of bad luck and mistakes.  
The appellant refused to cooperate by incriminating anyone 
else, and expressed a willingness to take his punishment.  

The second deponent had been the appellant's roommate.  He 
described how he had accompanied the appellant on errands to 
purchase LSD and marijuana, and bought some from him.  He and 
the appellant had argued a lot, and gotten in a fight.  The 
third deponent had bought drugs from the appellant, but had 
not paid for them.  

On September 20 1982, the commander signed a recommendation 
of trial by general court-martial for the specified offenses.  
On September 27, 1982, the appellant signed a request for 
discharge for the good of the service, in which he 
acknowledged that he would receive an OTH discharge.  His 
commanding officer recommended approval of the discharge, and 
also indicated that he did not have "reasonable grounds for 
belief that this individual is or was at the time of his 
misconduct, mentally defective, deranged, or abnormal."  The 
commanding officer further noted that due to the unique 
circumstances behind the case, he felt that it the discharge 
request should be approved, and that the violation warranted 
a discharge under OTH conditions.  The discharge was 
approved, and the appellant was discharged in November 1982.

In December 1999, the appellant filed a claim for service 
connection for a psychiatric disorder, in which he stated 
that he had received psychiatric treatment after service from 
Dr. J. Juarbe in 1999.  

Accompanying his claim was an interim summary, dated in 
January 1999, from a fee-basis physician, Dr. J. Juarbe, who 
wrote that the appellant had been discharged under OTH 
conditions after he shot a friend of his in the right humerus 
with an M60 while in the field.  The appellant claimed that 
the enemy dared him to do it, and that after the incident he 
had lost control, and developed insomnia, started drinking 
heavily, and engaged in disruptive behavior.  He underwent 
psychiatric treatment, but also developed nightmares.  It was 
claimed that a medical discharge was offered, and he signed a 
document without knowing the contents.  Later, he was 
discharged under OTH conditions.  Dr. Juarbe expressed his 
opinion that the appellant was clearly suffering from 
schizophrenia which was of service onset, and that the 
appellant had been insane when he shot his Army companion and 
was not responsible for what he had done.  On examination, he 
was easily distracted; reported auditory hallucinations; had 
a flattened affect, a mood of indifference, and poor judgment 
and insight.  The diagnosis was schizophrenia, chronic 
undifferentiated type.  

B.  Analysis

The appellant claims that he was insane at the time he 
committed the acts in service which resulted in his discharge 
under OTH conditions.  The file shows the RO has properly 
developed the evidence, and there is no further VA duty to 
assist him with his claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18); 
38 C.F.R. § 3.12(a).  Acceptance of an undesirable discharge 
to escape trial by general court-martial is considered to be 
a discharge under dishonorable conditions, thus barring 
entitlement to VA benefits.  38 C.F.R. § 3.12(d)(1).  
However, such entitlement is not barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release. 38 C.F.R. § 3.12(b).  The 
insanity, however, need not have caused the misconduct; it 
must only have existed at the time of the commission of the 
offense leading to the person's discharge.  Struck v. Brown, 
9 Vet. App. 145 (1996).

An insane person is defined by regulation as one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.  

The appellant has not been shown to have been insane at the 
time he committed the offenses which led to his discharge.  
Concerning Dr. Juarbe's opinion as to the appellant's 
insanity, the appellant's discharge was due to his 
possession, transfer and sale of illegal drugs, and not the 
accidental shooting of his friend.  As noted above, the 
insanity need not have caused the acts resulting in 
discharge; nevertheless, the insanity must have been present 
at the time he committed such acts.  See Struck, supra.  Dr. 
Juarbe's opinion does not address whether the appellant was 
insane at the time of the offenses which resulted in his 
discharge, besides being based on the appellant's 
recollection of events which had occurred many years earlier.  

The offenses which resulted in the appellant's discharge all 
took place during August 1982.  During this time period, the 
appellant underwent a psychological evaluation, which did not 
find any psychosis to be present, but concluded that the 
appellant had an adjustment disorder with mixed emotional 
features and histrionic traits.  His thought processes were 
intact, and there were no perceptual distortions.  There was 
also a question of personality difficulties or manipulative 
problems.  Additionally, the appellant's commanding officer, 
while describing earlier psychological problems following the 
accidental shooting, indicated that psychiatrists had 
determined that these problems had resolved prior to the time 
of the offenses which led to his discharge.  The other 
witnesses did not report deviation from his normal method of 
behavior, interference with the peace of society, or 
departure from accepted standards of the community as to lack 
the adaptability to make further adjustment to the prevailing 
social customs.  See 38 C.F.R. § 3.354.  In this regard, the 
appellant expressed regret and a willingness to accept his 
punishment.  

Since the appellant has not been shown to have been insane at 
the time of the commission of the acts which led to his OTH 
discharge, which was given to avoid a trial by general court-
martial, his discharge is considered to be dishonorable for 
VA purposes and a bar to VA benefits.  38 C.F.R. § 3.12.  




ORDER

The appellant's discharge from service was under dishonorable 
conditions, and constitutes a bar to VA benefits.  The appeal 
is denied.





		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

